DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a1/2 as being anticipated by Fujita et al. (US 2017/0033536).
	With respect to claim 1, Fujita discloses a quantum cascade laser device (fig.6, abstract) comprising: a semiconductor substrate (fig.6 #50) : an active layer (fig.6 #15) provided on the semiconductor substrate and in which a cascade structure in which a light emission layer and an injection layer are alternately laminated (fig.2 #16/17/18) is formed by laminating a unit laminate including the light emission layer and the injection layer in multiple stages ([0052]); and a first clad layer (fig.6 #57) provided on a side of the active layer opposite to the semiconductor substrate side and having a doping concentration of impurities of less than 1x1017 cm-3 ([0100] 1.5 x 10^16), wherein the unit laminates included in the active layer each include (fig.2), in their subband level structure: a first emission upper level (fig.2 L4); a second emission upper level having an energy level higher than that of the first emission upper level (fig.2 L5); and at least one emission lower level having an energy level lower than that of the first emission upper level (fig.2 L1/2/3), and the active layer is configured to generate light having a center wavelength of 10 um or more ([0093]) due to electron transition between at least two levels of the first emission upper level, the second emission upper level, and the at least one emission lower level in the light emission layer in each of the unit laminates ([0051-53]).  
With respect to claim 2, Fujita discloses a thickness of the first clad layer is 5 um or more ([0100] 5um).  
With respect to claim 3, Fujita discloses a doping concentration of impurities in the semiconductor substrate is less than 1X1017 CM-3 ([0126]).  
With respect to claim 4, Fujita disclose a second clad layer (fig.6 #52) provided between the active layer and the semiconductor substrate and having a doping concentration of impurities of less than 1x1017 cm-3 ([0100], 1x10^16).  
With respect to claim 5, Fujita discloses a thickness of the second clad layer is 5 um or more ([0100], 5um).  
With respect to claim 6, Fujita further discloses: a first electrode (fig.11 #66) provided on a side in which the active layer is disposed with respect to the semiconductor substrate and electrically connected to the first clad layer (based on path of current between electrodes); and a second electrode provided on a side opposite to the first electrode with the semiconductor substrate interposed therebetween and electrically connected to the semiconductor substrate ([0126], alternate lower electrode placement), wherein ACTIVE. 127028897.01ATTORNEY DOCKET NO.: 046884-7110-00-US-000115 Application No.: NewPage 4a doping concentration of impurities in the semiconductor substrate is 5x1015 cm3 or more and less than 1x1017 cm-3 ([0126]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Examiner refers the Applicant’s attention to the included PTO-892 form for a list of related references.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828